ON PETITION FOR REHEARING EN BANC
Appellees filed a petition for rehearing en banc.
A member of the Court requested a poll on the petition for rehearing en banc. The poll failed to produce a majority of judges in active service in favor of rehearing en banc. Judges Widener and Niemeyer voted to rehear the case en banc. Chief Judge Wilkinson and Judges Murnaghan, Wilkins, Luttig, Williams, Michael, Motz, Traxler, and King voted against rehearing en banc.
The Court denies the petition for rehearing en banc. Entered at the direction of Judge Williams for the Court.